Exhibit 10.1

Execution Version

SHARE SALE AND PURCHASE AGREEMENT

by and among

SHELL PIPELINE COMPANY LP,

SHELL MIDSTREAM PARTNERS, L.P.,

and

SHELL MIDSTREAM OPERATING LLC

RE: PURCHASE OF 575 SHARES OF COMMON STOCK OF EXPLORER PIPELINE COMPANY

Effective Date: July 25, 2016



--------------------------------------------------------------------------------

SHARE SALE AND PURCHASE AGREEMENT

TABLE OF CONTENTS

 

AGREEMENT

    1   

1.        

  DEFINITIONS AND INTERPRETATION     1   

2.

  SALE AND PURCHASE OF SHARES     8   

3.

  PURCHASE PRICE AND PAYMENT     9   

4.

  INTERIM PERIOD; CLOSING     9   

5.

  SELLER’S REPRESENTATIONS AND WARRANTIES     10   

6.

  BUYER’S REPRESENTATIONS AND WARRANTIES     11   

7.

  COVENANTS     13   

8.

  CONDITIONS PRECEDENT TO CLOSING     15   

9.

  DOCUMENTS TO BE DELIVERED     17   

10.

  TAX MATTERS     18   

11.

 

LIMITATIONS; DISCLOSURES, DISCLAIMERS, WAIVERS, AGREEMENTS AND ACKNOWLEDGMENTS

    18   

12.

  ADDITIONAL OBLIGATIONS     19   

13.

  TERMINATION     20   

14.

  CLAIMS AND INDEMNITIES     21   

15.

  CONFIDENTIALITY AND ANNOUNCEMENTS     25   

16.

  GOVERNING LAW AND RESOLUTION OF DISPUTES     28   

17.

  MISCELLANEOUS PROVISIONS     31   

SHELL MIDSTREAM OPERATING LLC

    34   

EXHIBIT A - FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

    35   

EXHIBIT B - AFFIDAVIT OF NON-FOREIGN STATUS

    XXXVII   

 



--------------------------------------------------------------------------------

SHARE SALE AND PURCHASE AGREEMENT

This SHARE SALE AND PURCHASE AGREEMENT dated effective as of July 25, 2016 (the
“Effective Date”) is made by and among SHELL PIPELINE COMPANY LP, a Delaware
limited partnership (“Seller”), SHELL MIDSTREAM PARTNERS, L.P., a Delaware
limited partnership (“SHLX”), and SHELL MIDSTREAM OPERATING LLC, a Delaware
limited liability company that is wholly owned by SHLX (“Buyer”).

RECITALS

 

A. Seller is the owner and shareholder of record of 7,885 shares (“Current
Shares”), representing 35.97% of the issued and outstanding common stock of
Explorer Pipeline Company, a Delaware corporation (“Explorer”), and the Current
Shares represent 100% of Seller’s current ownership interest in Explorer as of
the Effective Date.

 

B. Seller entered into a Share Sale and Purchase Agreement with EXPL Pipeline
Investment LLC, a Delaware limited liability company (“EXPL”) on July 20, 2016
(the “EXPL Purchase Agreement”), pursuant to which Seller agreed to purchase 575
shares, representing 2.62% of the issued and outstanding common stock of
Explorer (the “Shares”), from EXPL on the terms and conditions contained
therein.

 

C. Seller duly exercised its option to purchase the Shares in Explorer in
accordance with the terms of the Shareholders Agreement.

 

D. Seller desires to sell to SHLX or Buyer as its designee, and SHLX desires to
purchase, accept, and acquire or to cause Buyer as its designee to purchase,
accept and acquire from Seller the Shares (but not including the Current Shares)
in accordance with the terms of this Agreement.

 

E. The Board of Directors of Shell Midstream Partners GP LLC, the general
partner of SHLX, has approved the Transactions, and such approval constituted
“Special Approval” for purposes of the First Amended and Restated Agreement of
Limited Partnership of SHLX dated as of November 3, 2014.

 

F. In consideration of the premises and the representations, warranties,
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:

AGREEMENT

 

1. DEFINITIONS AND INTERPRETATION

 

  1.1 Definitions. For purposes of this Agreement, the following capitalized
words or expressions have the following meanings:

“Action” means any complaint, litigation, claim, audit, assessment, action,
suit, arbitration, inquiry, proceeding or investigation by or before any
Governmental Authority of any nature, civil, criminal, regulatory or otherwise,
in Applicable Law or in equity.

 

1



--------------------------------------------------------------------------------

“Affiliate” means any Person which controls, is controlled by, or is under
common control with, another Person. A Person is deemed to “control” another
Person if it: (i) possesses, directly or indirectly, the power to direct or
cause the direction of management and policies of such Person, whether through
the ownership of voting securities, by contract or otherwise; or (ii) owns
directly or indirectly at least fifty percent of any of the following:

 

  (A) The shares entitled to vote at a general election of directors of such
other Person.

 

  (B) The voting interest in such other Person if such other Person does not
have either shares or directors.

“Agreement” means this Share Sale and Purchase Agreement, including all
Exhibits.

“Applicable Law” means laws, regulations, statutes, codes, rules, orders,
permits, policies, licenses, certifications, decrees, standards or
interpretations imposed by any Governmental Authority, that apply to this
Agreement, the Transactions, Explorer or the Shares.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement between Seller and Buyer substantially in the form attached as Exhibit
A.

“Assumed Obligations” has the meaning given in Section 2.2.

“Business Day” means a day other than Saturday or Sunday or any other day on
which banks located in Houston, Texas or New York, New York are required or
authorized to be closed.

“Buyer” has the meaning given in the introductory paragraph to this Agreement.

“Buyer Closing Documents” has the meaning given in Section 9.2.

“Buyer Parties” means Buyer, SHLX, Buyer’s Affiliates, SHLX’s Affiliates, and
their respective general partners, limited partners and subsidiaries (but
excluding Seller and any Seller Parties) and the equity holders, partners,
members, directors, officers, managers, employees, contractors, agents and
representatives of Buyer, SHLX, and their respective general partners and
limited partners and subsidiaries.

“Buyer’s Representations and Warranties” means the representations and
warranties made by Buyer and SHLX in Section 6.1.

“Charter Documents” means, with respect to any entity, the certificate of
incorporation, articles of incorporation, bylaws, articles of organization,
limited liability company agreement, partnership agreement, or other similar
organizational documents of such entity.

“Closing” has the meaning given in Section 4.2.

“Closing Date” means the date on which the Closing occurs.

“Closing Documents” means collectively the Buyer Closing Documents and the
Seller Closing Documents.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Conditions” means the conditions precedent to Closing contained in Sections 8.1
through 8.3.

“Confidential Information” has the meaning given in Section 15.1.

“Contract” means any written contract, indenture, note, bond, loan, instrument,
lease, commitment or other agreement.

“CPR Rules” means the International Institute for Conflict Prevention and
Resolution rules for non-administered arbitration.

“Current Shares” has the meaning given in the recitals.

“Direct Claim” has the meaning given in Section 14.9.

“Effective Date” means the date defined as “Effective Date” in the introductory
paragraph of this Agreement.

“Environment” means all forms of fauna, flora, soil, surface or subsurface
waters, land, ground, surface or subsurface strata, ambient air or any other
environmental medium, and “Environmental” shall be construed as pertaining to
the “Environment”.

“EPSC” means Explorer’s wholly owned Affiliate, Explorer Pipeline Services
Company, a Delaware corporation.

“EXPL” has the meaning given in the recitals.

“EXPL Purchase Agreement” has the meaning given in the recitals.

“Explorer” has the meaning given in the recitals.

“Fundamental Representations” has the meaning given in Section 14.10(D).

“GAAP” means United States generally accepted accounting principles and
practices which are in effect from time to time.

“Governmental Authority” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, agency, committee, department, board,
commission or instrumentality of the United States, any state of the United
States or any political subdivision thereof, and any tribunal, court or
arbitrator(s) of competent jurisdiction.

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended.

“Indemnitee” has the meaning given in Section 14.8(A).

“Indemnifying Party” has the meaning given in Section 14.8(A).

 

3



--------------------------------------------------------------------------------

“Interim Period” means the period of time from and including the Effective Date
until and including the Closing Date.

“Liabilities” means any and all claims, causes of action, payments, charges,
judgments, awards, settlements, assessments, liabilities, losses, damages,
Liens, penalties, interest, fines or costs and expenses, including any
reasonable fees of attorneys, experts, consultants, accountants and other
professional representatives and legal or other expenses incurred in connection
therewith and including Third Party Claims, whether arising by Applicable Law,
contract, tort, voluntary settlement or otherwise.

“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, transfer restriction under
any shareholder or similar agreement, hypothecation or encumbrance.

“Material Adverse Effect” means, with respect to Explorer and EPSC, any state of
facts, circumstance, change or effect that, individually or taken collectively
with all other facts, circumstances, changes or effects, is materially adverse
to the business, assets (as owned and operated as of the Effective Date)
financial condition or results of operations of Explorer and EPSC taken as a
whole or the ability of Seller to perform its obligations under the Transaction
Documents and consummate the Transactions; provided, however, that none of the
following (or their effects) will be deemed to constitute, and none of the
following will be taken into account in determining whether there has been, a
Material Adverse Effect:

 

  (A) Any adverse change, event, development, or effect arising from or relating
to any of the following:

 

  (1) General business, legal or economic conditions in the industries or
markets in which Explorer or EPSC operate (including changes in commodity
prices).

 

  (2) National or international political, social or economic conditions,
including any engagement in hostilities, whether or not pursuant to the
declaration of a national emergency or war, the occurrence of any military or
terrorist attack, sabotage, civil unrest or similar disorder (including the
escalation or worsening of any of the foregoing), or a general economic
recession.

 

  (3) Financial, debt, credit, securities, capital or energy markets (including
any disruption thereof) in the United States or elsewhere.

 

  (4) Changes in GAAP or any other accounting principles applicable to Explorer
or EPSC, or the interpretation thereof.

 

  (5) Changes in Applicable Laws, or the interpretation of those Applicable
Laws.

 

  (6) The performance, announcement or consummation of the Transaction Documents
and the Transactions.

 

4



--------------------------------------------------------------------------------

  (7) The taking of any action (or omitting to take any action) specifically
required or permitted by any of the Transaction Documents or the taking of any
action (or omitting to take any action) that Buyer or SHLX has requested or
consented to, or which is otherwise expressly permitted by the Transaction
Documents.

 

  (8) Any action taken by any Buyer Party, other than pursuant to this
Agreement.

 

  (B) Any existing event, occurrence, or circumstance with respect to which
SHLX’s Chief Executive Officer of its general partner, Shell Midstream Partners
GP LLC, John Hollowell, has actual knowledge, without duty of inquiry, as of the
Effective Date.

 

  (C) Any decrease in the market price of any Party’s (or such Party’s
Affiliate’s) publicly traded equity securities.

 

  (D) The downgrade in the rating of any debt or debt securities of any Party
(or such Party’s Affiliate).

 

  (E) Any adverse change in or effect on the business of Explorer and EPSC that
is cured by any of Explorer or EPSC, or Seller as applicable, or no longer
exists by the earlier of the Closing or the termination of this Agreement under
Section 13.

The Party alleging the occurrence of a Material Adverse Effect has the burden of
proof with respect to whether a Material Adverse Effect has occurred.

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment,
award, subpoena, verdict, settlement or finding from any Governmental Authority.

“Outside Date” means the later of each of the following:

 

  (A) August 25, 2016; or

 

  (B) Such other date as the Parties may agree.

“Party” means Seller, SHLX or Buyer and “Parties” means all of them.

“Person” means and includes natural persons, corporations, limited partnerships,
limited liability companies, general partnerships, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and all
Governmental Authorities.

“Personal Information” means any information about an identifiable individual,
other than that individual’s business title or business contact information
(such as business phone and fax number, business address and business e-mail)
when used or disclosed for the purpose of business communications.

“Purchase Price” has the meaning given in Section 3.1.

 

5



--------------------------------------------------------------------------------

“Reasonable Efforts” means efforts in accordance with reasonable commercial
practice and without incurring unreasonable expense.

“Restated Certificate” means the Amended and Restated Certificate of
Incorporation of Explorer Pipeline Company filed with the Secretary of State of
the State of Delaware on April 1, 2004.

“Representatives” means a Person’s directors, officers, partners, members,
managers, employees, agents or advisors (including attorneys, accountants,
consultants, bankers and financial advisors) and any representatives of those
advisors.

“Securities Act” and “Securities Laws” have the meaning given in Section 6.1(E).

“Seller” has the meaning given in the introductory paragraph to this Agreement.

“Seller Closing Documents” has the meaning given in Section 9.1.

“Seller’s Insurance Policies” means any insurance policies (including
reinsurance, self-insurance programs, matching deductible policies, financial
responsibility filings or the like) of the Seller, any parent, subsidiary or
Affiliate company of the Seller (excluding Explorer and its wholly-owned
subsidiary), through which insurance coverage is presently or has previously
been provided, in any way relating to the Shares, the assets of Explorer or any
member of the board of directors of Explorer. Seller’s Insurance Policies
includes all insurance policies issued by a Seller’s Affiliate or captive
insurance companies and shall expressly exclude all insurance policies held by
Explorer and its wholly-owned subsidiary.

“Seller’s Knowledge” means the actual knowledge of any of Rebecca J. Wawak, John
G. Doll or Paul Patterson, of the relevant subject matter, without any duty of
inquiry.

“Seller Parties” means Seller, Seller’s Affiliates, and their respective general
partners, limited partners and subsidiaries (but excluding SHLX, Buyer, and any
Buyer Parties) and the equity holders, partners, members, directors, officers,
managers, employees, contractors, agents and representatives of Seller and
Seller’s Affiliates.

“Seller’s Representations and Warranties” means representations and warranties
made by Seller in Section 5.1.

“Shareholders Agreement” means the Shareholders Agreement dated 1 January 2016
by and among Explorer and the shareholders of Explorer.

“Shares” has the meaning given in the recitals.

“SHLX” has the meaning given in the introductory paragraph to this Agreement.

“Tax” means all income taxes, transfer and any and all other taxes, including
turnover, production, license, payroll, employment, excise, severance,
occupation, premium, windfall profits, ad valorem, Environmental, custom duties,
capital stock, franchise, profits, payroll or employment withholding, social and
health insurance, social security (or similar), unemployment, disability, real
property, personal property, abandoned property, forfeitures, escheat,
alternative or add-on minimum or estimated taxes or other tax of any kind
whatsoever imposed by any Tax Authority, including any related interest, fines
or penalties.

 

6



--------------------------------------------------------------------------------

“Tax Authority” means any revenue, customs or fiscal governmental, state,
community, municipal or regional authority, body or Person authorized or
empowered to impose, administer or collect any Tax.

“Third Party” means any Person other than a Party (or its Affiliates).

“Third Party Claim” has the meaning given in Section 14.8(B).

“Transactions” means the transactions contemplated by the Transaction Documents.

“Transaction Documents” means this Agreement and the Assignment and Assumption
Agreement.

“Transfer Tax” means any sales, transfer, stamp registration or similar duty
imposed by any Tax Authority, including any related interest, fines or
penalties. The term “Transfer Tax” excludes all taxes based on Seller’s income,
gross revenue, gross income or similar taxes and capital gains for which Seller
may be liable upon consummation of the Transactions.

“US$” means United States Dollars.

 

  1.2 Interpretation. Unless the context expressly requires otherwise, all of
the following apply to the interpretation of this Agreement:

 

  (A) All article, section and exhibit references used in this Agreement are to
Articles and Sections of, and Exhibits to, this Agreement, as amended, unless
otherwise specified.

 

  (B) The Exhibits constitute a part of this Agreement and are incorporated in
this Agreement for all purposes. If a conflict exists between the body of this
Agreement and the Exhibits, the body prevails to the extent of the conflict.

 

  (C) The plural and singular words each include the other.

 

  (D) The masculine, feminine and neuter genders each include the others.

 

  (E) The word “or” is not exclusive.

 

  (F) The words “includes” and “including” are not limiting.

 

  (G) References to the Parties include their respective successors and
permitted assigns.

 

  (H) All recitals, the table of contents and headings in this Agreement are
included for convenience and do not constitute a representation or warranty of
any kind or affect the construction or interpretation of any provision of, or
the rights or obligations of a Party under, this Agreement.

 

7



--------------------------------------------------------------------------------

  (I) If a conflict exists between any provision of this Agreement and any
provision of the Transaction Documents or any other document delivered at
Closing, the provisions of this Agreement will prevail.

 

  (J) Each Party and its advisors and attorneys has reviewed this Agreement and
any rule of construction to the effect that any ambiguities are to be resolved
against the drafting Party, or any similar rule operating against the drafter of
an agreement, shall not be applicable to the construction or interpretation of
this Agreement.

 

  (K) All accounting terms used, and not expressly defined, in this Agreement
shall have the meanings given to them under GAAP.

 

  (L) Any event under this Agreement which is scheduled to occur on a day that
is not a Business Day shall be deferred until the next succeeding Business Day.

 

  (M) Where provision is made for agreement or the giving of notice, approval or
consent by any Party, unless otherwise specified, such agreement, notice,
approval or consent must be in writing.

 

  (N) References to any deed, agreement or other instrument are to that deed,
agreement or other instrument as it may from time to time be amended or extended
in accordance with its provisions.

 

  (O) A reference to a statute or similar legislative instrument includes all
regulations and rules made pursuant to the statute and, unless otherwise
specified, the provisions of any statute, regulation or rule which amends,
supplements or supersedes any such statute, regulation or rule.

 

  (P) Any capitalized word or expression cognate with any word or expression
defined in this Agreement shall have the same meaning when used in this
Agreement.

 

2. SALE AND PURCHASE OF SHARES

 

  2.1 Sale and Purchase of Shares. Upon the terms and subject to the conditions
contained in this Agreement, at the Closing, Seller shall sell, assign,
transfer, convey and deliver to Buyer, as designee of SHLX, free and clear of
all Liens other than the restrictions (including the transfer restrictions)
under the Shareholders Agreement and transfer restrictions imposed pursuant to
applicable Securities Laws, and Buyer, in its capacity as designee of SHLX,
shall purchase from Seller, the Shares (and not the Current Shares) pursuant to
the Assignment and Assumption Agreement.

 

  2.2

Assumed Obligations. Pursuant to the Assignment and Assumption Agreement, Seller
shall also, upon the terms and subject to the conditions contained in this
Agreement, transfer to Buyer and Buyer shall assume and fulfill, perform, pay
and discharge (or cause to be fulfilled, performed, paid or discharged), all
obligations (including the obligation to comply with all Applicable Laws
relating to the ownership of the Shares) and Liabilities, known or unknown,
foreseeable or unforeseeable, arising from, based upon, related to or associated
with the Shares, Seller’s obligations under the Shareholders Agreement or
Seller’s ownership in Explorer, regardless of whether such obligations or

 

8



--------------------------------------------------------------------------------

  Liabilities arose prior to, on or after the Effective Date, excluding any
liability for income or similar taxes with respect to dividends paid by Explorer
to Seller or Seller’s predecessors in interest (the “Assumed Obligations”).

 

3. PURCHASE PRICE AND PAYMENT

 

  3.1 Purchase Price. The total purchase price for the Shares shall be
US$26,366,611.00 (the “Purchase Price”).

 

  3.2 Closing Payment. At Closing, Buyer shall pay to Seller the Purchase Price.

 

  3.3 Method of Payment. Unless otherwise agreed by the Parties, all payments
under this Agreement shall be made in US$, by bank wire transfer to the bank
account designated in writing by the receiving Party, in immediately available
funds.

 

4. INTERIM PERIOD; CLOSING

 

  4.1 Interim Period. During the Interim Period, Seller in its sole discretion
shall manage its ownership of the Shares in substantially the same manner in
which it has done prior to the Effective Date. In addition, to the extent Seller
is permitted to do so under Applicable Laws, the Shareholders Agreement, and
applicable confidentiality obligations, and to the extent that the following are
reasonably within Seller’s control, Seller shall not do any of the following
without Buyer’s prior written consent, which consent shall not be unreasonably
withheld or delayed:

 

  (A) Sell, transfer, assign or encumber any of the Shares in any manner.

 

  (B) Vote for any proposal for winding up or liquidation of Explorer or for any
proceeding analogous to the same.

 

  (C) Vote to adopt any material change: (i) in the articles of incorporation or
by-laws (or equivalent constitutional documents) of Explorer; or (ii) in or to
the business, assets or liabilities of Explorer.

 

  4.2 Time of Closing. The closing of the sale and purchase provided for in
Section 2 (the “Closing”) shall take place on the third Business Day after the
date on which the last of the Conditions are either satisfied or waived in the
waiving party’s sole discretion (other than those Conditions that by their
nature are to be satisfied at the Closing but subject to satisfaction or waiver,
in the waiving party’s sole discretion, of such Conditions at the Closing). Once
the Closing has occurred, the Closing shall be deemed to have occurred at 11:59
p.m. Central Daylight or Standard Time, as the case may be, on the Closing Date.

 

  4.3 Place of Closing. The Closing shall take place electronically via email
and/or facsimile, on the Closing Date; provided that if the Parties desire a
physical closing, then the Closing shall occur on the Closing Date at the
offices of Seller, 910 Louisiana, Houston, Texas 77002, or such other place as
the Parties may agree.

 

9



--------------------------------------------------------------------------------

5. SELLER’S REPRESENTATIONS AND WARRANTIES

 

  5.1 Representations and Warranties. Seller hereby represents and warrants to
Buyer and SHLX that at the Effective Date and at the Closing Date:

 

  (A) Organization and Good Standing. Seller is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite power and authority to own the Shares.

 

  (B) Authorization of Agreement. Seller has the requisite limited partnership
power and authority to execute the Transaction Documents and to consummate the
Transactions. The execution and delivery of the Transaction Documents by Seller
and the consummation by Seller of the Transactions have been duly authorized by
all necessary action on the part of Seller. Each Transaction Document has been
duly executed and delivered by Seller and, assuming due execution and delivery
by Buyer, constitutes a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to the effects
of bankruptcy, insolvency, reorganization, moratorium and other similar
Applicable Laws affecting or relating to the rights of creditors generally, as
well as to principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  (C) No Violation. The execution, delivery and performance by Seller of the
Transaction Documents and the consummation of the Transactions do not and will
not: (i) violate, or result in a breach of, any provision of the Charter
Documents of Seller; (ii) conflict with, violate, result in the breach of,
constitute a default under, result in the acceleration, cancellation,
termination or modification of, or create in any Person any right to accelerate,
terminate, cancel or modify any Contract to which Seller is a party (assuming
all the required consents and waivers under the Shareholders Agreement from the
Explorer shareholders have been obtained); or (iii) violate, or result in the
breach of, any Order or Applicable Law of any Governmental Authority to which
Seller or the Shares are bound or subject, but subject to compliance with the
HSR Act.

 

  (D)

Ownership and Transfer of the Shares. As of the Effective Date, Seller is the
owner and shareholder of record of 7,885 shares, representing 35.97% of the
issued and outstanding common stock of Explorer. Subject to the satisfaction of
the conditions in Section 8 of the Agreement and the purchase by Seller of the
Shares from EXPL on or before the Closing Date, as of the Closing Date, Seller
will hold good and valid title to the Shares, free and clear of any and all
Liens other than the restrictions (including the transfer restrictions) under
the Shareholders Agreement and transfer restrictions imposed pursuant to
applicable Securities Laws, and will not have made any assignment of such
Shares, other than as contemplated by the Transaction Documents. Subject to the
restrictions (including the transfer restrictions) under the Shareholders
Agreement and satisfaction of the conditions in Section 8 of the Agreement and
the purchase by Seller of the Shares from EXPL on or before the Closing Date, as
of the Closing Date, Seller will have the requisite power and authority to sell,
assign, transfer, convey and deliver the Shares as

 

10



--------------------------------------------------------------------------------

  provided in the Transaction Documents and will convey to Buyer all of Seller’s
right, title and interest in and to the Shares, free and clear of any and all
Liens other than the restrictions (including the transfer restrictions) under
the Shareholders Agreement and transfer restrictions imposed pursuant to
applicable Securities Laws. As of the Closing Date, subject to satisfaction of
the conditions of Section 8 of this Agreement and the purchase by Seller of the
Shares from EXPL on or before the Closing Date, the Current Shares and Shares
will represent all of Seller’s ownership interest in Explorer.

 

  (E) Litigation. There is no Action or Order pending or, to Seller’s Knowledge,
threatened: (i) against or affecting Seller that seeks to restrain or prohibit
or otherwise challenge the consummation, legality or validity of the
Transactions; or (ii) subject to satisfaction of the conditions of Section 8 of
this Agreement and the purchase by Seller of the Shares from EXPL on or before
the Closing Date, against Seller with respect to its ownership of the Shares.

 

  (F) Financial Advisors. Neither Seller nor any of its Affiliates (excluding
SHLX and Buyer) are a party to, or in any way obligated under, nor to Seller’s
Knowledge is there, any contract or outstanding claim for the payment of any
broker’s or finder’s fee in connection with the origin, negotiation, execution,
or performance of this Agreement for which Buyer or SHLX will have any
liability.

 

  (G) Consents and Approvals. Except for such consents, reviews, authorizations,
clearances or approvals as may be required under the HSR Act or the Shareholders
Agreement, the execution, delivery and performance by Seller of the Transaction
Documents and the consummation by Seller of the Transactions do not require any
consents or approvals of any Governmental Authority or Third Party.

 

  (H) Not Foreign Person. Seller, or the applicable transferor for tax purposes,
is not a “foreign person” within the meaning of Section 1445 of the Code.

 

6. BUYER’S REPRESENTATIONS AND WARRANTIES

 

  6.1 Representations and Warranties. SHLX and Buyer each hereby represents and
warrants to Seller that at the Effective Date and at the Closing Date:

 

  (A) Organization and Good Standing. SHLX is a limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite power and authority to own the Shares. Buyer is
a limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has the requisite power
and authority to own the Shares.

 

  (B)

Authorization of Agreement. Buyer and SHLX each have the requisite limited
liability company or limited partnership, as applicable, power and authority to
execute and deliver the Transaction Documents and to consummate the
Transactions. The execution and delivery of the Transaction Documents by Buyer
and SHLX and the consummation by Buyer and SHLX of the Transactions have been
duly authorized by all necessary limited liability

 

11



--------------------------------------------------------------------------------

  company or limited partnership, as applicable, action on the part of Buyer or
SHLX. Each Transaction Document has been duly executed and delivered by Buyer or
SHLX and, assuming due execution and delivery by Seller, constitutes a legal,
valid and binding obligation of Buyer and SHLX, enforceable against Buyer and
SHLX, jointly and severally, in accordance with its terms, subject to the
effects of bankruptcy, insolvency, reorganization, moratorium, and other similar
Applicable Laws affecting or relating to the rights of creditors generally, as
well as to principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  (C) No Violation. The execution, delivery and performance by Buyer or SHLX of
the Transaction Documents and the consummation of the Transactions do not and
will not: (i) violate, or result in a breach of, any provision of the Charter
Documents of Buyer or SHLX; (ii) conflict with, violate, result in the breach
of, constitute a default under, result in the acceleration, cancellation,
termination or modification of, or create in any party any right to accelerate,
terminate, cancel or modify any Contract (assuming all the required consents and
waivers under the Shareholders Agreement from the Explorer shareholders have
been obtained); or (iii) violate, or result in the breach of, any Order or
Applicable Law of any Governmental Authority to which Buyer or SHLX is bound or
subject, but subject to compliance with the HSR Act.

 

  (D) Litigation. There is no Action or Order pending or, to the Buyer’s
knowledge or to SHLX’s knowledge, threatened: (i) against or affecting Buyer or
SHLX that seeks to restrain or prohibit or otherwise challenge the consummation,
legality or validity of the Transactions; or (ii) which would reasonably be
expected to have, individually or in the aggregate, a material and adverse
effect on Buyer’s or SHLX’s ability to consummate the Transactions.

 

  (E) Investment Intention. Buyer is acquiring the Shares for its own account,
for investment purposes only and not with a view to the distribution (as such
term is used in Section 2(a)(11) of the Securities Act of 1933 (the “Securities
Act”)) thereof. Buyer and SHLX each understands and acknowledges that the Shares
have not been registered under the Securities Act or qualified under the blue
sky or securities Laws of any state (collective with the Securities Act,
“Securities Laws”) and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.

 

  (F) Independent Investigations. In entering into this Agreement, Buyer and
SHLX has each relied solely on the express warranties, representations,
covenants, and agreements of Seller in this Agreement, its independent
investigation of, and judgment with respect to, the Shares and the assets and
activities of Explorer and the advice of its own Representatives (excluding
Seller and any Seller Parties).

 

  (G) Financial Capability. Buyer and SHLX each has on the Effective Date and
will have on the Closing Date all requisite financial resources to purchase the
Shares and to consummate the Transactions. The performance of any obligation by
Buyer or SHLX under this Agreement is not subject to any Third Party financing
commitments or arrangements.

 

12



--------------------------------------------------------------------------------

  (H) Financial Advisors. Neither Buyer nor SHLX nor any of their respective
Affiliates (excluding Seller and any Seller Parties) are a party to, or in any
way obligated under, nor to Buyer’s knowledge is there, any contract or
outstanding claim for the payment of any broker’s or finder’s fee in connection
with the origin, negotiation, execution, or performance of this Agreement for
which Seller will have any liability.

 

  (I) Consents and Approvals. Except for such consents, reviews, authorizations,
clearances or approvals as may be required under the HSR Act, the execution,
delivery and performance by Buyer and SHLX of the Transaction Documents and the
consummation by Buyer and SHLX of the Transactions do not require any consents
or approvals of any Governmental Authority or Third Party.

 

  (J) Conflict of Interest. No event has occurred prior to the Effective Date
which, had it occurred after the Effective Date, would constitute a violation of
Section 12.1.

 

7. COVENANTS

 

  7.1 Appropriate Actions. During the Interim Period, the Parties will cooperate
with each other and use Reasonable Efforts to do each of the following:

 

  (A) Take, or to cause to be taken, all actions, and to do, or to cause to be
done, all things reasonably necessary, proper or advisable on its part under
this Agreement, Applicable Law or otherwise to consummate and make effective the
Transactions.

 

  (B) Obtain promptly from any Governmental Authority all approvals or
clearances required to be obtained by Explorer, Seller, SHLX, or Buyer or any of
their other respective Affiliates in connection with the authorization,
execution, delivery and performance of this Agreement and the consummation of
the Transactions.

 

  (C) Promptly make all necessary filings and thereafter make any other required
submissions with respect to this Agreement and prompt consummation of the
Transactions required under any Applicable Law.

 

  (D) Resolve any objections asserted by any Governmental Authority with respect
to the Transactions.

 

  (E) Provide prompt notification to the other Parties of any actions pursuant
to Section 7.1 (A) to (D).

 

  (F) Notwithstanding and in limitation of Section 7.1 (A) to (D), no Party
shall be required to sell or otherwise dispose of, or to hold separate and agree
to sell or otherwise dispose of, or to limit or change any assets, businesses or
operations of such Party or its Affiliates.

 

13



--------------------------------------------------------------------------------

  7.2 Specific Actions. Without limiting the general obligations in Section 7.1,
the following also applies to Section 7.1:

 

  (A) Seller shall use Reasonable Efforts to: (1) file the notification and
report forms required, if any, for the Transactions pursuant to the HSR Act not
later than July 26, 2016; and (2) timely obtain any clearance required under the
HSR Act for the purchase and sale of the Shares. Seller shall request early
termination of the waiting period of the HSR Act, if applicable.

 

  (B) Each Party shall, and shall cause their respective Affiliates to, do each
of the following:

 

  (1) Promptly inform the other Parties of (and, at the other Party’s reasonable
request, supply to such other Party) any communication (or other correspondence
or memoranda) from or to, and any proposed understanding or agreement with, any
Governmental Authority in connection with this Agreement or the Transactions.

 

  (2) Consult and cooperate with the other Parties in connection with any
analyses, appearances, presentations, memoranda, briefs, arguments and opinions
made or submitted by or on behalf of any Party in connection with all meetings,
actions, discussions and proceedings with Governmental Authorities relating to
this Agreement or the Transactions, including, subject to Applicable Law,
permitting the other Parties to review in advance any proposed written
communication between it and any Governmental Authority.

 

  (3) Comply, as promptly as is reasonably practicable, with any requests
received by a Party or any of its Affiliates under any Applicable Laws for
information, documents or other materials relating to the Transactions.

 

  (C) If a Party or any of its Affiliates intends to participate in any meeting
or discussion with any Governmental Authority with respect to the Transactions
or any filings, investigations or inquiries made in connection with the
Transactions, it shall give the other Parties reasonable prior notice of, and an
opportunity to participate in, such meeting or discussion.

 

  (D) Notwithstanding and in limitation of Section 7.2 (B), no Party shall be
required to sell or otherwise dispose of, or to hold separate and agree to sell
or otherwise dispose of, or to limit or change any assets, businesses or
operations of such Party or its Affiliates.

 

  7.3 Filing Fees. Except as otherwise agreed by the Parties, each Party shall
be solely responsible for its filing fees and legal fees and expenses, incurred
by it in obtaining any approvals of Governmental Authorities required by
Section 7.1.

 

  7.4 Preservation of Records: Cooperation. Subject to the other provisions of
this Agreement, Buyer shall, and shall cause its Affiliates (but excluding
Seller and any Seller Parties) to do each of the following:

 

  (A) Preserve and keep in their possession all records delivered to them by a
Seller Party relating to the Shares or relating to the business of Explorer, for
a period of three years or, solely with respect to Tax records, the applicable
statute of limitations.

 

  (B) Upon prior notice from Seller, make such records reasonably available to
any Seller Party at its cost and during normal business hours, as may reasonably
be required by the Seller Party in connection with any insurance claims, legal
proceedings, or governmental investigations involving the Seller Party or in
order to enable compliance with their obligations under any Transaction
Document.

 

14



--------------------------------------------------------------------------------

  7.5 Agreement to Cooperate. If any Seller Party is responding to an audit by,
or information request from, a Governmental Authority related to Seller’s
ownership of the Shares, Buyer shall, upon reasonable notice from Seller,
provide information and support to Seller, at Seller’s cost, in connection with
the mandatory disclosure requirements related to, but not limited to, audit,
litigation, or other regulatory inquiries. To the extent consistent with
Applicable Law and binding third party confidentiality obligations, Seller shall
provide to Buyer a copy of any information submitted in connection with any such
audit or information request.

 

  7.6 Appointment of Proxy. From the Closing Date until the Shares are
registered in the name of Buyer, Seller: (i) appoints the Buyer as the sole
proxy of the holder of the Shares to attend meetings of the Explorer
shareholders and exercise the votes attaching to the Shares; and (ii) shall not
attend any meetings of the Explorer shareholders or exercise the votes attaching
to the Shares.

 

8. CONDITIONS PRECEDENT TO CLOSING

 

  8.1 Conditions Precedent to Obligations of the Parties. The respective
obligations of the Parties to consummate the Transactions are subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions (which may be waived by all Parties, in whole or in part, subject to
Applicable Law, but which may not be waived by any Party unilaterally):

 

  (A) The closing and consummation of the EXPL Agreement on or before the
Closing Date and the purchase by Seller of the Shares from EXPL on or before the
Closing Date.

 

  (B) No Applicable Law or Order will restrain, enjoin or prohibit the
consummation of the Transactions.

 

  (C) All necessary filings have been made under the HSR Act, and all relevant
waiting periods under the HSR Act (and any extensions thereof) shall have
expired or been earlier terminated.

 

  8.2 Conditions Precedent to Obligations of Buyer and SHLX. The obligations of
Buyer and SHLX to consummate the Transactions are subject to the fulfillment, on
or prior to the Closing Date, of each of the following conditions (any or all of
which may be waived by Buyer, in its sole discretion, in whole or in part,
subject to Applicable Law):

 

  (A)

All of Seller’s Representations and Warranties shall be true and correct in all
material respects (and in all respects, in the case of representations and

 

15



--------------------------------------------------------------------------------

  warranties qualified by materiality) on and as of the Closing Date as if made
on such date, (except Seller’s Representations and Warranties that speak as of a
certain date, which shall have been true and correct in all material respects as
of such date and in all respects, in the case of Seller’s Representations and
Warranties qualified by materiality).

 

  (B) Seller will have performed and complied with all of the obligations and
covenants required by this Agreement to be performed or complied with by Seller
on or prior to the Closing Date, in all material respects.

 

  (C) Buyer and/or SHLX will have been furnished with the documents referred to
in Section 9.1.

 

  (D) Since the Effective Date, no Material Adverse Effect shall have occurred.

 

  8.3 Conditions Precedent to Obligations of Seller. The obligations of Seller
to consummate the Transactions are subject to the fulfillment, prior to or on
the Closing Date, of each of the following conditions (any or all of which may
be waived by Seller, in its sole discretion, in whole or in part, subject to
Applicable Law):

 

  (A) All of Buyer’s Representations and Warranties shall be true and correct in
all material respects (and in all respects, in the case of representations and
warranties qualified by materiality) on and as of the Closing Date as if made on
such date, (except Buyer’s Representations and Warranties that speak as of a
certain date, which shall have been true and correct in all material respects as
of such date and in all respects, in the case of Buyer’s Representations and
Warranties qualified by materiality).

 

  (B) Buyer and SHLX will have performed and complied with its obligations and
covenants required by this Agreement to be performed or complied with by Buyer
and/or SHLX on or prior to the Closing Date, in all material respects.

 

  (C) Seller will have been furnished with the documents referred to in
Section 9.2.

 

  8.4 Fulfillment of Conditions Precedent. Each Party shall do each of the
following:

 

  (A) Use, and shall cause each of its Affiliates to use, Reasonable Efforts to
satisfy the Conditions applicable to it, including the execution of all such
other documents, acts and things as may be reasonably required in order to
satisfy such Conditions; provided that no Party shall be required to sell or
otherwise dispose of, or to hold separate and agree to sell or otherwise dispose
of, or to limit or change any assets, businesses or operations of such Party or
its Affiliates.

 

  (B) Keep the other Parties fully informed of its progress with regard to the
satisfaction of the Conditions to be fulfilled by it.

 

16



--------------------------------------------------------------------------------

9. DOCUMENTS TO BE DELIVERED

 

  9.1 Documents to Be Delivered by Seller. At the Closing, subject to the
Conditions, Seller shall deliver, or cause to be delivered, to Buyer and SHLX
the following (collectively, the “Seller Closing Documents”):

 

  (A) A duplicate original of the Assignment and Assumption Agreement duly
executed by Seller.

 

  (B) A certificate of a duly authorized representative of Seller certifying
that the Conditions in Sections 8.2(A) and 8.2(B) have been satisfied.

 

  (C) Certificates of officers of Seller with respect to the incumbency and
authorization of such officers to enter into and consummate the Transactions.

 

  (D) Stock certificates representing all of the Shares properly endorsed for
transfer to Buyer.

 

  (E) The Affidavit of Non-Foreign Status in the form of Exhibit B duly executed
by an authorized representative of Seller or the transferor for tax purposes.

 

  9.2 Documents to Be Delivered by Buyer or SHLX. At the Closing, subject to the
Conditions, Buyer or SHLX, as applicable, shall deliver to Seller each of the
following (collectively, the “Buyer Closing Documents”):

 

  (A) Evidence of the wire transfer to Seller of the Purchase Price.

 

  (B) A duplicate original of the Assignment and Assumption Agreement duly
executed by Buyer.

 

  (C) A certificate of a duly authorized representative of Buyer and/or SHLX
certifying that the Conditions in Sections 8.3(A) and 8.3(B) have been
satisfied.

 

  (D) Certificates of officers of Buyer and of SHLX with respect to the
incumbency and authorization of such officers to enter into and consummate the
Transactions.

 

  (E) Evidence of written notice provided by Buyer to Explorer and the current
shareholders of Explorer as of the Closing Date that Buyer agrees to assume the
obligations of Seller as a “Shareholder” under the Shareholders Agreement as to
the Shares.

 

  9.3 Closing Procedure. At Closing, the following shall take place in the
following order:

 

  (A) Seller shall execute and deliver to Buyer and SHLX the Closing Documents.

 

  (B) Buyer and/or SHLX shall execute and deliver to Seller the Closing
Documents.

 

  (C) Buyer shall pay to Seller the Purchase Price.

 

  9.4 Transfer of Title to Shares. Title to the Shares shall not pass until
Seller has confirmed receipt of the wire transfer of the Purchase Price. No
Party is obliged to complete the transfer of the Shares unless all those items
set out in Section 9.3 are accomplished. This Section shall not prejudice any
rights or remedies available to a Party in respect of any default by another
Party. Once the items set out in Section 9.3 are accomplished, the Shares shall
be conveyed and subject to the conditions and limitations in the Transaction
Documents.

 

17



--------------------------------------------------------------------------------

10. TAX MATTERS

 

  10.1 Transfer Tax. The Purchase Price does not include, and Buyer shall pay,
any Transfer Tax imposed on the sale and transfer of the Shares.

 

  10.2 No Withholding Tax. Pursuant to Section 5.1(H), Seller represents and
warrants to Buyer that Seller, or the applicable transferor for tax purposes, is
not a “foreign person” within the meaning of Section 1445 of the Code.

 

11. LIMITATIONS; DISCLOSURES, DISCLAIMERS, WAIVERS, AGREEMENTS AND
ACKNOWLEDGMENTS

 

  11.1 LIMITATION OF REPRESENTATIONS AND WARRANTIES. EXCEPT FOR THE SELLER’S
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER IS
NOT MAKING ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY,
EXPRESS OR IMPLIED, CONCERNING SELLER, THE SHARES, OR THE BUSINESS, ASSETS OR
LIABILITIES OF SELLER, EXPLORER OR EPSC. SHLX AND BUYER EACH ACKNOWLEDGES THAT,
EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5, SELLER HAS NOT MADE, AND SELLER
HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER AND SHLX HEREBY EACH EXPRESSLY
WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE RELATING TO, AND BUYER AND SHLX EACH HEREBY EXPRESSLY
WAIVES AND RELINQUISHES ANY AND ALL RIGHTS, CLAIMS AND CAUSES OF ACTION AGAINST
ANY SELLER PARTY OR ITS REPRESENTATIVES IN CONNECTION WITH, THE ACCURACY,
COMPLETENESS OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN
OR ORAL) FURNISHED TO ANY BUYER PARTY AND ITS REPRESENTATIVES BY OR ON BEHALF OF
ANY SELLER PARTY OR ANY OF THEIR REPRESENTATIVES IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
AGREEMENT SHALL ACT AS A RELEASE OF ANY ACT OF FRAUD BY A PARTY.

 

  11.2 As Is, Where Is. Except as expressly provided in Article 5, Buyer and
SHLX each acknowledges and agrees that the Shares will be acquired in its then
“AS IS, WHERE IS” condition and with all faults, with an expressed acceptance
and understanding of the disclaimers contained in this Agreement.

 

  11.3

No Reliance. Buyer and SHLX each acknowledges the disclaimer in Section 11.1,
and acknowledges and affirms that except for the Seller’s representations and

 

18



--------------------------------------------------------------------------------

  warranties expressly set forth in this Agreement, it has not relied upon any
representation, warranty, statement, opinion or information in entering into or
carrying out the Transactions and Buyer and SHLX each waives all rights and
remedies which but for Section 11.1 would or might have been available to it in
respect of such representation, warranty, collateral contract, statement,
assurance, opinion or information.

 

  11.4 Independent Investigation. Buyer and SHLX each affirms that it is relying
on its own independent investigation, analysis and evaluation of the geological,
geological engineering, economic or other interpretations, the costs of and
prospects for further development in relation to Explorer and EPSC.

 

  11.5 Projections. Buyer and SHLX each is not relying upon any projections of
any Seller Party regarding prospective business activity of Explorer and EPSC.

 

12. ADDITIONAL OBLIGATIONS

 

  12.1 Conflict of Interest.

 

  (A) Prohibition. Neither SHLX nor Buyer nor their respective Affiliates
(excluding Seller and any Seller Parties) or its and their directors, officers,
employees, and representatives has or shall engage in any of the following
activities in connection with the Transactions:

 

  (1) Given to or received from any Representative of Seller or its Affiliates
in connection with this Agreement, either of the following:

 

  (a) Any gift, entertainment, or other benefit of significant cost or value.

 

  (b) Any commission, fee or rebate.

 

  (2) Entered into any business arrangement with any Representative of Seller or
its Affiliate (other than as a Representative of Seller or Seller’s Affiliate)
without Seller’s prior consent.

 

  (B) Reporting Violations and Reimbursements. Buyer and SHLX shall each
promptly notify Seller of any violation of Section 12.1 or of the occurrence of
any event prior to the Effective Date which, if it had occurred after the
Effective Date, would constitute a violation of Section 12.1(A). In addition to
any other remedies to which Seller may be legally entitled, Buyer and SHLX shall
reimburse or issue a credit to Seller equal to the value of the benefit received
by or given to the Seller Parties as a consequence of that violation or event,
plus all costs incurred by any Seller Party in connection with this Agreement,
as well as any future costs such as legal costs.

 

  12.2 Retention of Records and Audit Rights. Buyer and SHLX will maintain true
and accurate records in connection with this Agreement for a period of
twenty-four months from the Closing Date. Seller may audit relevant records of
Buyer Parties for the purpose of determining whether they have complied with
Section 12.1.

 

19



--------------------------------------------------------------------------------

  12.3 Privacy Restrictions. Each Party shall, and shall ensure that its
Representatives comply with all Applicable Law which govern the collection, use
and disclosure of Personal Information which is collected or used by, or
disclosed to, it in connection with this Agreement, and shall comply with
applicable privacy laws and all other Applicable Laws in respect thereof. Each
Party shall limit, and shall cause its Representatives to limit the use,
collection and disclosure of Personal Information, if any, to those purposes
that relate to this Agreement and shall otherwise limit disclosure of Personal
Information to disclosure required by Applicable Laws. Each Party shall use
appropriate security measures to protect the Personal Information against
accidental or inappropriate disclosure.

 

  12.4 Insurance Coverage. The Parties acknowledge and agree to all of the
following:

 

  (A) After the Closing, no insurance coverage shall be provided under the
Seller’s Insurance Policies with respect to the Shares, the assets of Explorer
or any member of the board of directors of Explorer.

 

  (B) After the Closing, all rights or claims, whether or not known, that may
arise under or with respect to the Seller’s Insurance Policies, shall not be
transferred or assigned to Buyer or SHLX.

 

  (C) No claims regarding any matter whatsoever, whether arising from events
occurring prior to, at or after the Closing, shall be made against or with
respect to the Seller’s Insurance Policy by Buyer, SHLX or their respective
successors, assignees, or any Persons or entities subrogated to the rights
thereof.

 

  12.5 Survival of Insurance Obligations. Each of the obligations and
undertakings set out in this Section shall continue in force after Closing as to
Seller, Buyer, SHLX, and all of their respective successors or assigns.

 

13. TERMINATION

 

  13.1 Termination of this Agreement. At any time prior to Closing, any Party
may terminate this Agreement as follows, and upon termination the Transactions
shall be abandoned:

 

  (A) If Seller is not then in material breach of this Agreement such that it
has prevented, or will prevent, the satisfaction of any of the Conditions in
Section 8.2, by Seller at its sole option and without liability to Buyer or SHLX
and with immediate effect, for any material violation of Section 12.1 or breach
of the representation and warranty contained in Section 6.1(J).

 

  (B) By any Party not responsible for the failure for Closing to occur, if
either of the following apply:

 

  (1) There is a failure of any of the Conditions in Section 8.1.

 

  (2) The Closing has not occurred prior to or on the Outside Date.

 

  (C) By express agreement of the Parties.

 

  (D) By any Party, if another Party has breached or failed to perform any of
its representations, warranties, covenants or agreements contained in this
Agreement, which breach or failure to perform: (i) would cause the Conditions in
Section 8.1, 8.2, or 8.3 (as applicable) not to be satisfied; and (ii) cannot be
cured or, if curable, is not cured prior to the earlier of the twentieth day
following notice of such breach or failure to perform is given to the Party in
default or the Outside Date; provided, however, that the terminating Party is
not then in material breach of this Agreement such that it has prevented, or
will prevent, the satisfaction of any of the Conditions in Section 8.1, 8.2,
or 8.3 (as applicable).

 

20



--------------------------------------------------------------------------------

  13.2 Remedies Upon Termination. In addition to any other specific provision in
this Agreement, to the extent permitted under applicable law, including the HSR
Act, the following apply if this Agreement is terminated:

 

  (A) If this Agreement is terminated by a Party under Section 13.1, the Parties
shall then be released from their respective obligations under this Agreement,
except as provided in Section 13.2 and Articles 15 and 16.

 

  (B) If a Party fails, refuses, or is unable for any reason not permitted by
this Agreement to comply with the requirements of Section 8.4, the
non-defaulting Party may assert its right to specific performance and pursue any
other rights and remedies (including the rights and remedies available as a
result of the termination and with respect to breaches of this Agreement prior
to the Closing) under this Agreement, at law or in equity.

 

14. CLAIMS AND INDEMNITIES

 

  14.1 Intent of Indemnity Provisions. The Parties agree to allocate among them
certain risks and responsibility for certain Liabilities as set out below.

 

  14.2 Buyer’s and SHLX’s Assumption of Obligations. On and after the Closing,
without limiting Buyer’s and SHLX’s rights to indemnity under Section 14.5,
Buyer and SHLX each releases Seller from, and Buyer and SHLX shall jointly and
severally assume and hereby agrees to fulfill, perform, pay and discharge (or
cause to be fulfilled, performed, paid or discharged), all Assumed Obligations.

 

  14.3 Survival. Except as otherwise provided in this Section 14.3, the
Liability of the Parties for any breach of any of their respective
representations and warranties or covenants and agreements contained in this
Agreement shall survive the Closing. Claims by any Buyer Party under
Section 14.5 must be made prior to the first anniversary of the Closing Date
unless such Claims arise from Fundamental Representations, in which case such
Claims must be made prior to the second anniversary of the Closing Date. Claims
by any Buyer Party or Seller Party for a failure to comply with the covenants
and agreements of each Party, respectively, contained in this Agreement that, by
their nature, are to be performed prior to, at, or after the Closing, may be
made prior to the expiration of the applicable statute of
limitations. Notwithstanding any contrary provision of this Agreement, any claim
made by any Party must be made in a notice delivered to the other Parties (or
not at all) on or prior to the expiration of the applicable survival period, if
any, of the applicable representation, warranty, covenant or agreement. The
Liability of each Party under each of their respective representations,
warranties, covenants or agreements shall be of no further force and effect
after the applicable date of expiration given in this Agreement.

 

21



--------------------------------------------------------------------------------

  14.4 Buyer and SHLX Indemnity. Subject to the limitations in this Agreement,
if the Closing occurs, Buyer and SHLX shall each release, discharge, and jointly
and severally indemnify, defend and hold harmless Seller Parties from and
against all Liabilities relating or attributable to any periods whether before
or after the Effective Date or whether foreseeable or unforeseeable and in any
way arising out of, related to, or connected with any of the following:

 

  (A) Any breach by Buyer or SHLX of Buyer’s Representations and Warranties.

 

  (B) Any breach by Buyer or SHLX of their respective covenants or agreements
under this Agreement.

 

  (C) The Assumed Obligations.

 

  (D) Any Transfer Tax that arise from the purchase of the Shares.

 

  (E) The ownership and operation of any assets now or previously owned by
Explorer and the conduct of its business by Explorer, including any
Environmental condition associated with such assets and any remediation,
removal, transportation or disposal of any substances from any such assets.

 

  14.5 Seller’s Indemnification With Respect To Certain Items. Subject to the
limitations in this Agreement, if the Closing occurs, Seller will indemnify,
defend and hold harmless the Buyer Parties from and against all Liabilities, in
any way arising out of, related to, or connected with any of the following:

 

  (A) Any breach by Seller of the Seller’s Representations and Warranties.

 

  (B) Any breach by Seller of its covenants or agreements under this Agreement.

 

  14.6

Exclusive Remedy. The indemnification remedies in this Section 14 shall, from
and after the Closing, constitute the sole and exclusive remedies of the Parties
with respect to any and all claims relating to the subject matter of this
Agreement, including statutory or other claims arising under Applicable Law. In
furtherance of the foregoing, each Party hereby waives and releases from and
after the Closing to the fullest extent permitted by Applicable Law, any and all
rights, claims, and causes of action, with respect to the subject matter of this
Agreement, they may have against another Party, their respective Affiliates and
their respective Representatives arising under or based upon any Applicable Law,
except pursuant to the indemnification provisions in this Agreement. Except for
claims made pursuant to the express indemnification provisions of this
Section 14, Buyer and SHLX on behalf of each Buyer Party and Seller on behalf of
each Seller Party shall be deemed to have waived, to the fullest extent
permitted under Applicable Law, any right of contribution against Seller or any
of its Affiliates and any and all rights, claims and causes of action it may
have against Seller or any of its Affiliates or Buyer or SHLX or any of their
Affiliates, respectively, arising under or based on any federal, state or local
statute, law, ordinance, rule or regulation or common law or
otherwise. Notwithstanding the foregoing, nothing in this Section 14.6 shall

 

22



--------------------------------------------------------------------------------

  prevent any Party from seeking injunctive or equitable relief in pursuit of
its indemnification claims under this Section 14 or as otherwise contemplated by
this Agreement.

 

  14.7 WAIVER OF CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NO PARTY NOR ITS RESPECTIVE AFFILIATES SHALL BE
LIABLE UNDER THIS AGREEMENT TO ANY INDEMNITEE FOR ANY: (A) PUNITIVE OR EXEMPLARY
DAMAGES; OR (B) LOST PROFITS OR CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES,
EXCEPT IN EACH CASE TO THE EXTENT ANY SUCH LOST PROFITS OR DAMAGES ARE INCLUDED
IN ANY ACTION BY A THIRD PARTY AGAINST SUCH INDEMNITEE AND TO THE EXTENT SUCH
ACTION IS INDEMNIFIABLE UNDER THIS AGREEMENT.

 

  14.8 Defense Of Claims. Claims for indemnification under this Agreement shall
be asserted and resolved as follows:

 

  (A) Whenever a Party (“Indemnifying Party”) indemnifies a Party entitled to
seek indemnification under this Agreement (“Indemnitee”) against Liabilities,
the Indemnifying Party shall defend and hold the Indemnitee harmless against
those Liabilities and against all reasonable costs, expenses and fees of any
kind (including attorneys’ fees) incurred by the Indemnitee in defending those
Liabilities.

 

  (B) If any Party notifies an Indemnitee of any claim that a Third Party
intends to bring or has brought (a “Third Party Claim”) which gives rise to a
claim for indemnification against the Indemnifying Party under this Agreement,
then the Indemnitee shall promptly, and in any event within thirty Business Days
after receiving notice of the Third Party Claim, notify the Indemnifying Party
of the Third Party Claim, giving reasonably detailed information concerning the
Third Party Claim.

 

  (C) The Indemnifying Party shall, if requested in writing by the Indemnitee,
conduct the defense of the Third Party Claim at its sole cost. An Indemnitee has
the right to reasonably object to counsel selected by the Indemnifying Party and
propose alternative counsel at the cost of the Indemnifying Party.

 

  (D) Unless and until an Indemnifying Party assumes the defense of the Third
Party Claim as provided in Section 14.8(C) the Indemnitee may defend against the
Third Party Claim in any manner it reasonably deems appropriate at the cost of
the Indemnifying Party.

 

  (E) The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior consent of the Indemnitee, which consent shall not be unreasonably
withheld or delayed.

 

  (F) Notwithstanding Section 14.8(D), the Indemnitee shall not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed.

 

  (G) If a Third Party Claim is made, each Party shall provide to the other
Parties and their authorized employees and its professional advisers all
material technical, legal and financial information necessary or conducive to
the proper defense of the Third Party Claim. Each Party shall keep all such
information confidential and only use the information in connection with the
Third Party Claim.

 

23



--------------------------------------------------------------------------------

  14.9 Direct Claim. Any claim by an Indemnitee on account of Liabilities that
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
giving the Indemnifying Party reasonably prompt notice thereof, but in any event
not later than thirty days after the Indemnitee obtains actual knowledge of the
events or condition that gave rise to such Direct Claim; provided, however,
failure to timely provide such notice shall not affect the right of the
Indemnitee to indemnification under this Agreement, except to the extent the
Indemnifying Party is prejudiced by such delay or omission. Such notice by the
Indemnitee shall describe the Direct Claim in reasonable detail, shall include
copies of all available material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of damages that have been or may be
sustained by the Indemnitee. The Indemnifying Party shall have thirty days
within which to respond in writing and to either accept or reject, in whole or
in part, such Direct Claim. If the Indemnifying Party does not so respond within
such thirty day period, the Indemnifying Party shall be deemed to have rejected
such claim, in which event the Indemnitee shall be free to pursue such remedies
as may be available to the Indemnitee on the terms and subject to the provisions
of this Agreement.

 

  14.10 Other Limitations on Liability.

 

  (A) GENERAL. THE INDEMNIFICATION, RELEASE AND ASSUMED OBLIGATIONS PROVISIONS
PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE
LIABILITIES, LOSSES, COSTS, EXPENSES AND DAMAGES IN QUESTION AROSE OR RESULTED
SOLELY OR IN PART FROM THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF APPLICABLE LAW OF OR
BY ANY INDEMNITEE, BUT NOT THE FRAUD OR WILLFUL MISCONDUCT OF ANY INDEMNITEE.
BUYER, SHLX, AND SELLER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

 

  (B) Individual Threshold. Except with respect to Fundamental Representations
for which there shall be no individual threshold, Seller shall not be liable for
any individual claim for which the amount of damages or other payment to which
Buyer or SHLX would otherwise be entitled is less than US$18,900 (excluding
interest, costs and expenses).

 

  (C) Deductible. Except with respect to Fundamental Representations for which
there shall be no deductible, Buyer Parties shall not be entitled to indemnity
under Section 14.5 for Liabilities with respect to any claim for breach of any
representation or warranty of Seller until and unless the aggregate amount of
all Liabilities for which the Buyer Parties would be entitled to indemnity under
Section 14.5, after giving effect to Section 14.10(B), but for the limitation in
this Section 14.10(C) exceeds, and then only to the extent such damages exceed,
US$262,416 (subject to the other limitations in this Agreement).

 

24



--------------------------------------------------------------------------------

  (D) Indemnity Cap. Notwithstanding any contrary provision in this Agreement,
the maximum aggregate liability of Seller shall be limited as follows:

 

  (1) All claims (other than a claim in respect of the Seller’s Representations
and Warranties given in Sections 5.1(A), 5.1(B), 5.1(C)(i), 5.1(C)(iv), 5.1(D)
and 5.1(F), collectively the “Fundamental Representations”) shall not exceed an
amount equal to eight percent of the Purchase Price.

 

  (2) All claims shall not exceed an amount equal to the Purchase Price.

 

  (E) Recovery. If damages suffered by any Indemnitee are recoverable under more
than one provision of this Agreement or any other document referred to in this
Agreement, such Indemnitee shall only be permitted to recover with respect to
any particular damages suffered by it one time. It is the Parties’ intent that
once any particular damages have been recovered by a particular Indemnitee under
one provision, such damages no longer exist with respect to such Indemnitee and,
therefore, recovery by such particular Indemnitee for such same damages under
another provision would constitute an unintended and prohibited “double”
recovery.

 

  (F) Notification Obligation. During the Interim Period, each Party shall
notify the other Parties promptly after the discovery by the first Party of any
fact, circumstance or matter that causes or would cause any representation or
warranty of any Party contained this Agreement to be untrue in any material
respect on the Closing Date.

 

  (G) Proceeding to Close. Notwithstanding anything to the contrary contained in
this Agreement, if any Party elects to proceed with the Closing with knowledge
by such Party of any failure of any Condition to be satisfied in its favor or
the breach of any representation, warranty, agreement or covenant by another
Party, then the Condition that is unsatisfied or the representation, warranty,
agreement or covenant that is breached at the Closing Date shall be deemed
waived by such Party, and such Party shall be deemed to fully release and
forever discharge the other Parties on account of any and all claims, demands or
charges, known or unknown, with respect to such Condition, representation,
warranty, agreement or covenant.

 

15. CONFIDENTIALITY AND ANNOUNCEMENTS

 

  15.1

Confidentiality. Except as permitted by Section 15.2, each Party shall, from and
after the Effective Date for a period of two years, maintain the confidentiality
of, and shall not disclose, trade or otherwise divulge, the terms and conditions
of this Agreement. Additionally, prior to Closing, each Party shall maintain the
confidentiality of, and shall not disclose, trade or otherwise divulge, the
terms and conditions of this Agreement or any information or data of a
confidential, proprietary or commercially sensitive manner pertaining to any
Party, Explorer, the Shares or the assets and business of Explorer provided in
connection with the Transactions, whether the information was communicated
orally, in writing or in electronic format (the “Confidential

 

25



--------------------------------------------------------------------------------

  Information”). This confidentiality requirement does not apply to, and the
Confidential Information shall not include, information (including the terms and
conditions of this Agreement) that:

 

  (A) Is or becomes generally available to the public, other than as a result of
a disclosure by a receiving Party in violation of this Agreement.

 

  (B) After the Closing Date becomes legally available to a receiving Party from
a source other than the other Parties that is free to disclose it to the
receiving Party.

 

  (C) Is requested or required to be disclosed by any Governmental Authority,
the requirements of any applicable national securities exchange or required by
any Applicable Law, provided that if a Party is required to disclose
Confidential Information pursuant to this subsection, such Party will, to the
extent legal and practical, prior to making such disclosure, provide to the
disclosing Party a reasonable opportunity to seek a protective Order or other
appropriate remedy to ensure the continuing confidentiality of such Confidential
Information at the disclosing Party’s own cost.

If the Closing does not occur for any reason, then: (a) for a period of two
years after the Effective Date, each Party agrees that all Confidential
Information shall remain confidential and each Party and any Person to whom a
Party has disclosed Confidential Information shall not use the Confidential
Information except as permitted by this Agreement; and (b) if requested in
writing by Seller, Buyer and SHLX shall promptly return to Seller or destroy all
Confidential Information and related materials and information, including any
notes, summaries, compilations, analyses or other material derived from the
inspection or evaluation of such material and information, without retaining
copies. Notwithstanding the foregoing, Confidential Information presented to
SHLX’s Board of Directors for the purpose of evaluating the Transactions (“Board
Presentations”) may be retained with Buyer’s or SHLX’s Board records, provided
such Board Presentations are maintained in accordance with all restrictions,
requirements and other terms of this Article 15 until such time as Buyer or SHLX
destroys such Board Presentations. In addition, one copy of the Confidential
Information may be retained by SHLX with its legal department or document
manager solely for the purpose of maintaining a record of the Confidential
Information received by Buyer and SHLX or their Representatives, or for other
regulatory purposes. Further, Buyer and SHLX are not required to return or
delete any Confidential Information on archive servers, server back-up tapes or
similar back-up storage media, provided, however that such back-ups are
maintained in accordance with all obligations of this Article 15. Any such
retained copy must be maintained in accordance with all obligations of this
Article 15 and shall not be referred to for any purpose, except as expressly
permitted hereunder or to the extent necessary to comply with applicable law or
court order or to defend against claims brought pursuant to this Agreement, for
so long as such Confidential Information is held.

 

  15.2 Permitted Disclosures. Each Party may disclose the Confidential
Information to any of the following parties, provided that such Party remains
liable for any violations by such recipients:

 

  (A) Any Representative or Affiliate of such Party.

 

26



--------------------------------------------------------------------------------

  (B) Any bank or financial institution or party providing funding from whom
such Party is seeking or obtaining financing in connection with this Agreement.

 

  (C) To the applicable authority to the extent required by any applicable
statute or the requirements of any recognized stock exchange in compliance with
its rules and regulations, and the Party required to disclose such Confidential
Information shall furnish, and shall ensure that any other required Person
disclosing such Confidential Information shall furnish, only that portion of the
Confidential Information which, in the reasonable opinion of the Party
disclosing the Confidential Information, is required to be disclosed.

 

  (D) To any Governmental Authority lawfully requesting such information, and
the Party required to disclose such Confidential Information shall furnish, and
shall ensure that any other required Person disclosing such Confidential
Information shall furnish, only that portion of the Confidential Information
which, in the reasonable opinion of the Party disclosing the Confidential
Information, is required to be disclosed.

 

  (E) To any court of competent jurisdiction acting in pursuance of its powers.

Each Party shall ensure that all Persons to whom the Confidential Information is
disclosed by or on behalf of the receiving Party under this Agreement keep such
Confidential Information confidential and do not disclose or divulge the
Confidential Information to any unauthorized Person in each case in accordance
with this Agreement. Nothing contained in this Agreement shall limit or be
construed as limiting the right of any Party to disclose the Tax treatment or
Tax structure of the Transactions so that such transaction would be treated as a
confidential transaction as described in Treasury Regulation
Section 1.6011-4(b)(3).

 

  15.3 Equitable Relief. Each Party acknowledges and agrees that due to the
unique nature of the Confidential Information, there may be no adequate remedy
under Applicable Laws for any breach of the obligations set out in Section 15,
and that any breach of these obligations may result in irreparable
harm. Accordingly, each Party agrees that, in addition to any other remedy to
which the other Party may be entitled at law or in equity, the enforcing Party
shall be entitled to seek an award of injunctive relief (without the posting of
any bond and without proof of actual damages) to prevent breaches or threatened
breaches of this Section 15 or to compel specific performance of this
Section 15. The enforcing Party may seek indemnification from another Party for
any loss or harm in connection with any breach or enforcement of its obligations
provided in Section 15, or for the unauthorized use or release of Confidential
Information. Each Party shall notify the other Parties immediately upon the
occurrence of any unauthorized release of Confidential Information or other
breach of Section 15.

 

  15.4 Public Announcements. No Party, nor any of their Affiliates or any of
their Representatives, shall issue any press release or public statement
concerning this Agreement or the Transactions without obtaining the prior
approval of the other Party, which will not be unreasonably withheld or delayed,
unless such disclosure is either:

 

  (A) Made to a Governmental Authority having jurisdiction over the business of
Explorer in order to facilitate the Transactions.

 

  (B) Required by Applicable Law or by obligations pursuant to any agreement
with any national securities exchange; provided, that the Party intending to
make such release shall, to the extent legal and practical, give the other Party
prior notice and shall use Reasonable Efforts consistent with such Applicable
Law, Order or obligation to consult with the other Parties with respect to the
text thereof.

 

  15.5 Continuing Confidentiality Obligations. Notwithstanding the termination
of this Agreement, the provisions of this Section 15 shall remain in force and
effect and binding upon the Parties until, by their respective terms, they are
no longer operative or are limited by an applicable statute of limitations.

 

27



--------------------------------------------------------------------------------

16. GOVERNING LAW AND RESOLUTION OF DISPUTES

 

  16.1 Governing Law. This Agreement is governed by and interpreted under the
laws of the State of Delaware, without regard to its choice of law rules.

 

  16.2 Resolution of Disputes. The Parties shall exclusively and finally resolve
any dispute between or among them arising out of or relating to this Agreement
using direct negotiations and arbitration as set out in this Section 16.

 

  16.3 Direct Negotiations. If a dispute arises, a Party may initiate the
resolution process by giving notice setting out in writing and in detail the
issues in dispute and the value of the claim to the other Party or Parties. A
meeting between or among the Parties, attended by executives who have authority
to settle the dispute, must take place within thirty days from the date the
notice was sent in an attempt to resolve the dispute through direct
negotiations.

 

  16.4 Arbitration. If the dispute is not resolved within sixty days from the
date of the meeting between or among the Parties pursuant to Section 16.3, then
any Party may cause the dispute to be finally settled by binding arbitration
initiated by giving notice to the other Party or Parties. The arbitration shall
be conducted in accordance with CPR Rules, except to the extent conflicts
between CPR Rules at present in force and the provisions of this Agreement, in
which event the provisions of this Agreement prevail. References herein to any
arbitration rules or procedures means such rules or procedures as amended from
time to time, including any successor rules or procedures, and references herein
to CPR Rules include any successor thereto. CPR is the appointing authority. The
place of arbitration is New York, New York.

 

  16.5 Arbitration Proceedings. The following provisions shall apply to any
arbitration proceedings commenced pursuant to Section 16.4:

 

  (A) The number of arbitrators shall be one if the monetary value of the
dispute is US$5,000,000 (or its currency equivalent) or less. The number of
arbitrators shall be three if the monetary value is greater than US$5,000,000
(or its currency equivalent). If only one arbitrator is being used, the Parties
will attempt to mutually agree upon the arbitrator and if the Parties are unable
to agree upon such arbitrator within thirty days of initiating arbitration, then
one shall be selected pursuant to the procedures set forth in the CPR Rules. If
three arbitrators are being used, each Party will appoint one arbitrator and the
two appointed arbitrators will select the third arbitrator.

 

28



--------------------------------------------------------------------------------

  (B) The arbitrator or arbitrators must be fluent in the English language and
the language of the arbitral proceeding shall be in English. The arbitrator or
arbitrators must remain neutral, impartial and independent regarding the dispute
and the Parties. If the number of arbitrators to be appointed is one, that
arbitrator or the presiding arbitrator if the arbitrators are three, must be a
lawyer experienced in the resolution of disputes with experience relating to the
issues in dispute.

 

  (C) The Parties shall submit true copies of all documents considered relevant
with their respective statement of claim or defense and any counterclaim or
reply. No Party may compel the other Party or Parties to produce additional
documents. However, the arbitrator or arbitrators may decide to require the
submission of additional documents limited to specific, narrow and well-defined
classes of documents that the arbitrator considers or arbitrators consider
necessary for the arbitrator’s or arbitrators’ understanding and resolution of
the dispute. The maximum number of witnesses each Party may call to give
evidence on its behalf, including by oral testimony, declaration or witness
statement, is three witnesses of fact and one expert witness.

 

  (D) The Parties waive any claim for, and the arbitrator has or arbitrators
have no power to award, the damages waived and released under Section 14. The
arbitrator has or arbitrators have no authority to appoint or retain expert
witnesses for any purpose unless agreed to by the Parties. The arbitrator has or
arbitrators have the power to rule on objections concerning jurisdiction,
including the existence or validity of this arbitration clause and existence or
the validity of this Agreement.

 

  (E) All arbitration fees and costs shall be borne equally regardless of which
Party prevails. Each Party shall bear its own costs of legal representation and
witness expenses.

 

  (F) The arbitrator is or arbitrators are authorized to take any interim
measures as the arbitrator considers or arbitrators consider necessary,
including the making of interim Orders or awards or partial final awards. An
interim Order or award may be enforced in the same manner as a final award using
the procedures specified below.

 

  (G) The arbitrator or arbitrators must render a reasoned award in writing. The
award is final and binding.

 

  16.6 Timing. The dispute should be resolved as quickly as possible. The
arbitrator’s or arbitrators’ award must be issued within three months from the
completion of the hearing, or as soon as possible thereafter.

 

  16.7 Enforceability.

 

  (A) Except as expressly stated in Section 16.7(B) or except as expressly
provided by the Federal Arbitration Act, the Parties waive irrevocably their
right to any form of appeal, review or recourse to any court or other judicial
authority in respect of any arbitration pursuant to this Section 16 or any
decision rendered pursuant thereto.

 

29



--------------------------------------------------------------------------------

  (B) Except for proceedings to preserve property pending determination by the
arbitrator or arbitrators or to enforce, recognize, or otherwise give full
effect to, an award as stated in Section 16.7(C), the mandatory exclusive venue
for any judicial proceeding permitted in this Agreement is the court of
competent jurisdiction in New York, New York. The Parties consent to the
jurisdiction of these courts and waive any defenses they have regarding
jurisdiction. Proceedings to confirm an award may be filed as provided in this
Section 16.7(B) at any time within one year after the award is made.

 

  (C) The prevailing Party may seek, in any court having jurisdiction over the
Person or assets of the non-prevailing Party, judicial recognition of the award,
or Order of enforcement or any other Order or decree that is necessary to give
full effect to the award.

 

  16.8 Confidentiality.

 

  (A) Any dispute and any negotiations and arbitration proceedings between or
among the Parties in relation to any dispute shall be confidential and shall not
be disclosed to any Third Party.

 

  (B) Any information, documents or materials produced for the purposes of, or
used in, negotiations or arbitration of any dispute shall be confidential and
shall not be disclosed to any Third Party.

 

  (C) Without prejudice to the foregoing, the Parties agree that disclosure may
be made:

 

  (1) In order to enforce any of the provisions of this Agreement, including the
Parties’ agreement to arbitrate, any arbitration Order or award and any court
judgment.

 

  (2) To the auditors, legal advisors, financial advisors, insurers and
Affiliates of that Party to whom the confidentiality obligations set out in this
Agreement shall extend.

 

  (3) Where that Party is under a legal or regulatory obligation to make such
disclosure, but limited to the extent of that legal obligation.

 

  (4) With the prior written consent of the Parties, as applicable.

 

  (D) The Parties agree to submit to the jurisdiction of the courts in New York,
New York for the purposes of any proceedings to enforce this Section 16.8 and
shall prevent any information, documents or materials belonging to a Party from
being used or disclosed by that Party for any other purpose.

 

  16.9 Survival. This Section 16, including the confidentiality obligations of
the Parties, shall remain in force and effect and binding upon the Parties after
termination or completion of this Agreement.

 

30



--------------------------------------------------------------------------------

17. MISCELLANEOUS PROVISIONS

 

  17.1 Expenses. Except as otherwise stated in this Agreement, each Party shall
bear its own expenses (including attorney’s fees) incurred in connection with
the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the Transactions.

 

  17.2 Time of Essence. With regard to all dates and time periods in this
Agreement, time is of the essence.

 

  17.3 Entire Agreement. The Transaction Documents represent the entire
understanding and agreement among the Parties with respect to the subject matter
of this Agreement, and any other written or oral agreements, that may have been
made or entered into by the Parties or any of their respective Affiliates
relating to the Transactions.

 

  17.4 Amendments and Waivers. Any provision of this Agreement may be amended,
supplemented, changed or waived, only by written instrument making specific
reference to this Agreement signed by the Party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
Party, shall be deemed to constitute a waiver by the Party taking such action of
compliance with any representation, warranty, covenant or agreement contained in
this Agreement. The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy under this Agreement shall operate as a waiver of such right, power or
remedy, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise any other right, power or
remedy.

 

  17.5 Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed duly given when delivered personally or by
prepaid overnight courier, with a record of receipt to the Parties at the
following addresses (or to such other address as a Party may have specified by
notice given to the other Parties pursuant to this provision):

If to Seller, addressed to:

Shell Pipeline Company LP

One Shell Plaza

910 Louisiana Street

Houston, Texas 77002

Attn: Vice President

Email: michele.joy@shell.com

With copy to: Assistant General Counsel-Downstream Americas

Email: nora.brooks@shell.com

Facsimile: (713) 241-6161

 

31



--------------------------------------------------------------------------------

If to SHLX and/or Buyer, addressed to:

Shell Midstream Partners, L.P.

c/o Shell Midstream Partners GP LLC, its general partner

One Shell Plaza

910 Louisiana Street

Houston, Texas 77002

Attn: Chief Executive Officer

Email: john.hollowell@shell.com

With a copy to: General Counsel

Email: lori.muratta@shell.com

Facsimile: (713) 241-6161

 

  17.6 Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.

 

  17.7 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.

 

  17.8 Assignment. No assignment of, or of any rights or obligations under, this
Agreement may be made by any Party (by operation of law or otherwise) without
the prior consent of the other Parties and any attempted assignment without the
required consent shall be void.

 

  17.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Any counterpart may be
executed by facsimile signature and such facsimile signature shall be deemed an
original.

 

  17.10 No Third Party Rights. No Third Party has any rights under this
Agreement or may enforce any provision in this Agreement.

 

32



--------------------------------------------------------------------------------

IMPORTANT NOTICE: THIS AGREEMENT CONTAINS PROVISIONS REGARDING INDEMNITIES AND
WARRANTIES THAT EXPRESS THE AGREEMENT OF THE PARTIES CONCERNING CLAIMS ARISING
OUT OF THIS AGREEMENT.

The Parties have executed this Agreement in triplicate as evidenced by the
following signatures by the authorized representatives of Seller, SHLX, and
Buyer:

 

SELLER: SHELL PIPELINE COMPANY LP By:   Shell Pipeline GP LLC, its general  
partner By:  

/s/ Michele F. Joy

Name:   Michele F. Joy Title:   Vice President

[Signature Page 1 to Share Sale and Purchase Agreement]



--------------------------------------------------------------------------------

SHLX: SHELL MIDSTREAM PARTNERS, L.P. By:   Shell Midstream Partners GP LLC,  
its general partner By:  

/s/ Greg A. Smith

Name:   Greg A. Smith Title:   Vice President- Operations BUYER: SHELL MIDSTREAM
OPERATING LLC By:  

/s/ Greg A. Smith

Name:   Greg A. Smith Title:   Vice President- Operations

[Signature Page 2 to Share Sale and Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of                      (this
“Agreement”) is entered into between SHELL PIPELINE COMPANY LP, a Delaware
limited partnership (“Assignor”), and SHELL MIDSTREAM OPERATING LLC, a Delaware
limited liability company (“Assignee”).

RECITALS

 

A. Assignor as Seller and Assignee as Buyer, along with Shell Midstream
Partners, L.P., are parties to that certain Share Sale and Purchase Agreement
dated effective July 25, 2016 (“Sale and Purchase Agreement”). Capitalized terms
used, and not otherwise defined, in this Agreement shall have the meaning
ascribed in the Sale and Purchase Agreement.

 

B. In connection with the consummation of the Transactions, Assignor desires to
sell, assign, transfer, convey and deliver to Assignee all of its right, title
and interest in, to and under the Shares.

 

C. Assignee desires to accept such assignment, and in consideration thereof
assume all obligations, Liabilities and duties of Assignor that arise out of the
Shares prior to, on, and after, the Closing Date.

THE PARTIES HERETO, intending to be legally bound and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
agree as follows:

 

1. OBLIGATIONS

 

  1.1 Assignor hereby irrevocably and unconditionally sells, assigns, transfers,
conveys and delivers to Assignee all of its right, title and interest in, to and
under the Shares, free and clear of any and all Liens, other than the
restrictions (including, without limitation, the transfer restrictions) under
the Shareholders Agreement and transfer restrictions imposed pursuant to
applicable Securities Laws, and transfers to Assignee all of its obligations,
Liabilities and duties that arise out of the Shares, as applicable, prior to,
on, and after, the Closing Date, including without limitation all obligations,
Liabilities and duties arising under the Shareholders Agreement or the Restated
Certificate prior to, on, and after, the Closing Date, excluding any liability
for income or similar taxes with respect to dividends paid by Explorer to Seller
or Seller’s predecessors in interest.

 

  1.2 Assignee hereby accepts such assignment by Assignor of all of Assignor’s
right, title and interest in, to and under the Shares and hereby assumes, and
agrees to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid or discharged), subject to the terms of the Sale and Purchase
Agreement, all of the obligations, Liabilities and duties, known or unknown,
foreseeable or unforeseeable, arising from or based upon the Shares.

 

  1.3 This Agreement is deemed to constitute the deed, endorsement, assignment
or other instrument of conveyance, transfer or assignment as shall be necessary
in order to vest and effect the transfers, assignments and conveyances
contemplated hereby.

 

35



--------------------------------------------------------------------------------

  1.4 Assignor and Assignee agree, from time to time on and after the Closing
Date, upon the reasonable request of the other and without further
consideration, to do, execute, acknowledge and deliver any and all documents and
instruments which may be necessary or desirable to fully or more effectively
vest and effectuate the transfers, assignments and conveyances contemplated
hereby.

 

  1.5 This Agreement may not be amended or supplemented except by written
agreement signed by each party hereto.

 

  1.6 This Agreement may be executed in any number of counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument. Any counterpart may be executed by facsimile signature
and such facsimile signature shall be deemed an original.

 

  1.7 The provisions of Section 17 of the Sale and Purchase Agreement are
incorporated in this Agreement by reference and made a part hereof.

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer as of the date first written above.

 

ASSIGNOR:

SHELL PIPELINE COMPANY LP

   

ASSIGNEE:

SHELL MIDSTREAM OPERATING LLC

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

END OF EXHIBIT A

 

36



--------------------------------------------------------------------------------

EXHIBIT B - AFFIDAVIT OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. tax purposes (including section 1445), the owner
of a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee, SHELL MIDSTREAM OPERATING LLC, that
withholding of tax is not required upon the disposition of a U.S. real property
interest by EQUILON ENTERPRISES LLC d/b/a SHELL OIL PRODUCTS US (“Transferor”),
the undersigned hereby certifies the following on behalf of Transferor:

 

(A) Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

(B) Transferor is not a disregarded entity as defined in section
1.1445-2(b)(2)(iii) of the Income Tax Regulations;

 

(C) Transferor’s U.S. employer identification number is                     ;
and

 

(D) Transferor’s office address is 910 Louisiana, Houston, Texas 77002.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained in this
affidavit could be punished by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferor.

 

EQUILON ENTERPRISES LLC d/b/a SHELL OIL PRODUCTS US By:  

 

Name:  

 

Title:  

 

END OF EXHIBIT B

 

37